Citation Nr: 0203685	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969, and from February 1991 to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision which held the 
following:  found that new and material evidence had not been 
submitted to reopen claims for service connection for 
tinnitus, a skin disorder, and a right shoulder disorder; 
denied claims for service connection for a left shoulder 
disorder, a sleep disorder, and a psychiatric disorder; and 
denied a claim for a total disability rating based on 
individual unemployability.


REMAND

In his February 2000 substantive appeal (VA Form 9) the 
veteran checked a box to indicate he wanted a Board hearing 
at the RO in Jackson, Mississippi (i.e., an in-person Travel 
Board hearing with both the veteran and the Board member 
being at the RO), although he also wrote that he wanted a 
Board videoconference hearing (i.e., held with 
videoconference techniques, with the veteran being at the RO 
and the Board member being at the Board's offices in 
Washington, D.C.).   In a June 2001 letter, the veteran again 
requested a Board hearing at the RO.  In a letter to the 
veteran, dated October 18, 2001, the RO noted that it was 
proposed that a Board videoconference hearing be held instead 
of an in-person Travel Board hearing, although this was not 
required, and he could still have a Travel Board hearing 
rather than a Board videoconference hearing; that the Board 
videoconference hearing was scheduled for November 20, 2001; 
that if he agreed with this proposal to have a Board 
videoconference hearing he should complete and return an 
enclosed form, and that if he did not return the form then it 
would be assumed he wanted a Travel Board hearing.  The 
veteran did not return the form and did not appear for a 
Board videoconference hearing on November 20, 2001.  In a 
November 8, 2001 letter to the veteran, the RO told him that 
his case was being sent to the Board, and that any additional 
evidence or new request for a hearing should be sent directly 
to the Board.  With a letter to the Board, dated and 
postmarked on November 20, 2001 (but, due to mail delay, not 
received by the Board until January 2002), the veteran's wife 
submitted additional evidence, and in the letter she noted 
that they looked forward to discussing the case when the 
Board next convened at the RO.

From the above information it appears that the veteran still 
wants an in-person Travel Board hearing at the RO.  The RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
the issues on appeal.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




